Title: To Benjamin Franklin from William Daniell, [21?] July 1755
From: Daniell, William
To: Franklin, Benjamin


Mr. Franklane
Kingston 21 [?] July 1755
I shall be oblidg’d to you for letting me know what the Paper I have had from you Comes to also to make up the Quantity 100 Reams. Pray let me know as Soon as possible about your Supplying me constantly as I am obligated to wait your answer persuant to your Desire. I am, Sir Your Most humble Servant
Wm. Daniell
Inclos’d I send you Some News Papers.
 Addressed: To / Benjamin Franklane Esqr. / in his Abscence to be opened by Mrs. / Franklane, / Philadelphia
Endorsed: Jamaica Letters